Opinion filed April 4, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-16-00197-CV
                                  __________

       ESCOPETA OIL AND GAS CORPORATION, Appellant
                                          V.
                       F.S. TRUCKING, INC., Appellee


                      On Appeal from the 161st District Court
                               Ector County, Texas
                      Trial Court Cause No. B-16-01-0041-CV


                       MEMORANDUM OPINION
       Appellant and Appellee have filed in this court an agreed motion to dismiss
with prejudice, indicating that the disputes made the basis of this litigation have been
resolved. Accordingly, both parties request that this court dismiss the appeal, and
each party has agreed to bear its own costs. See TEX. R. APP. P. 42.1(a), (d).
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


April 4, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2